United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 16-3621
                     ___________________________

                         United States of America

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                             Robert E. Watkins

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                 Appeal from United States District Court
                   for the District of Nebraska - Omaha
                              ____________

                          Submitted: May 8, 2017
                           Filed: May 18, 2017
                              [Unpublished]
                              ____________

Before RILEY, BEAM, and SHEPHERD, Circuit Judges.
                            ____________

PER CURIAM.
       Robert Watkins appeals, challenging the district court's1 imposition of
supervised release at resentencing and additionally challenges how the district court
articulated Watkins' "time served" prison sentence.

       Watkins was serving time in federal prison for firearms charges when the
Supreme Court, in Johnson v. United States, 135 S. Ct. 2551 (2015), held that a
portion of the definition of "violent felony" in the Armed Career Criminal Act
(ACCA) known as the "residual clause," 18 U.S.C. § 924(e)(2)(B)(ii)–the portion of
the ACCA used to calculate Watkins' original sentence–was unconstitutionally vague.
Id. at 2563. Watkins filed a motion to vacate under 28 U.S.C. § 2255, which the
district court granted and resentencing ensued. At the time of resentencing, Watkins
had served more than ten years of a fifteen-year sentence and had moved to a halfway
house. His time served at resentencing surpassed Watkins' statutory maximum (the
entirety of his newly calculated sentence after the ACCA enhancement was removed
from the calculation post-Johnson).

       At resentencing, the district court sentenced Watkins to "time served" for the
prison sentence. The primary question at the sentencing hearing was whether to
impose a period of supervised release and, if so, what the proper period of supervised
release would be. Watkins argued that because he had over-served on his prison
sentence, no term of supervised release was required because the rehabilitative effect
of his extra time in prison and the halfway house could not be understated. Watkins
argued that the imposition of supervised release under these circumstances could only
be punitive. The district court nonetheless imposed one year of supervised release.

      At the hearing and again on appeal Watkins sought to "clarify" the record and
requested that the district court, instead of designating the sentence as "time served,"


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                          -2-
describe the sentence as "ten years, credit for time served" in order to assist the Bureau
of Prisons (BOP) should it be in the position of computing a supervised release
violation committed by Watkins in the future. Watkins points out that should he be
found in violation of supervised release, he is entitled to credit for the prison time he
"over-served" as part of the original sentence and that the sentence as stated could
prohibit the BOP from making that allowance, or at least confuse the matter for the
BOP. The district court refused to amend its statement. On appeal, for the first time,
Watkins additionally claims the imposed sentence is illegal as interpreted by the BOP
because it exceeds the maximum penalty allowed by law for this conviction; the newly
calculated maximum penalty was ten years and Watkins had already served well past
that in prison.

       Watkins did not challenge the legality of his sentence before the district court
and thus we review this claim for plain error.2 United States v. Chavarria-Ortiz, 828
F.3d 668, 670-71 (8th Cir. 2016) (articulating the legal difference between waiver and
forfeiture and clarifying that plain-error review often addresses the forfeiture of
objections asserting familiar rights). There was no error. That the district court's
chosen verbiage might result in a potential, future interpretation of Watkins' prior
custody time by the BOP in a way that Watkins views as disadvantageous is of no
legal consequence at sentencing. The BOP's potential, future calculation for the
purpose of addressing a supervised release violation that might occur, while worthy
of discussion, is simply not a binding consideration on the district court and Watkins
makes no argument to the contrary. The imposition of a "time served" sentenced was
not erroneous.



       2
        In reviewing for plain error, we have the discretion to reverse the district court
if the defendant shows "(1) an error, (2) that was 'plain,' (3) 'affects substantial rights,'
and (4) 'the error seriously affects the fairness, integrity or public reputation of judicial
proceedings.'" United States v. Rush-Richardson, 574 F.3d 906, 910 (8th Cir. 2009)
(quoting United States v. Olano, 507 U.S. 725, 735-36 (1993)).

                                            -3-
      Watkins additionally claims the imposition of one year of supervised release
was substantively unreasonable. We review the substantive reasonableness of a
sentence under a deferential abuse-of-discretion standard. Gall v. United States, 552
U.S. 38, 51 (2007). We apply a presumption of reasonableness to sentences within
the advisory Guidelines range. Chavarria-Ortiz, 828 F.3d at 672. "District courts
have wide latitude to weigh the factors set forth in 18 U.S.C. § 3553(a) and may
assign some factors greater weight than others." Id. Here, all involved at the
sentencing hearing acknowledged that the district court was not legally obligated to
impose a period of supervised release, but a term of not more than three years was
authorized.

        Watkins argues that the rehabilitation function of supervised release was
accomplished in this unique case where Watkins over-served time in prison. At the
time of resentencing, even, Watkins was in a halfway house and was working.
However, because a term of supervised release can only begin as a matter of law on
the day an inmate is "freed from confinement," Watkins' argument is inapposite to the
extent that he claims his time in prison satisfied the purpose of supervised release.
United States v. Mosby, 719 F.3d 925, 929 (8th Cir. 2013) (quoting United States v.
Johnson, 529 U.S. 53, 57 (2000)). Watkins was "freed from confinement" on the date
of his resentencing and so the consideration today is whether the district court abused
its discretion in imposing one year on these facts.

       The district court spent a great deal of time reviewing its options in the
imposition of supervised release, analyzing the § 3553(a) factors as they pertained to
this case and taking time to review and discuss Watkins' prior convictions and
sentences. In the end, while Watkins served a long time in prison, the district court
resolved that Watkins needed supervised release in order to transition into freedom
given his criminal history. Id. ("Congress intended supervised release to assist
individuals in their transition to community life. Supervised release fulfills
rehabilitative ends, distinct from those served by incarceration." (quoting United

                                         -4-
States v. Johnson, 529 U.S. at 59). The district court did not abuse its discretion in
this determination.

      For the reasons stated herein, we affirm.
                       ______________________________




                                         -5-